UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JOHN C. MOORE, Case No. 1:16-cv-655
Plaintiff, Dlott, J.
Litkovitz, M.J.
VS.
DONALD MORGAN, et al., ORDER
Defendants.

This matter is before the Court on plaintiff's motion for return of trial transcript and
evidence submitted with motion in opposition to summary judgment (Doc. 96) and motion to
terminate extension of time for summary judgment (Doc. 97).

For good cause shown, the motions are GRANTED.

The Clerk of Court is directed to return to plaintiff the trial transcript and evidence
submitted in conjunction with his opposition to defendants’ motion for summary judgment. See
Doc, 95.

IT ISSO ORDERED.

ate 4 [1 Spree K. cbthonge

Karen L. Litkovitz
United States Magistrate Judge
